Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 1 of 32

ll\l "l`Hl:`. UNI'I`ED STATES DlS'l`Rl(."l` COUR'I`
EAS*I`ERN DISTRICT Ol" ARKANSAS
WESTERN DIVISION

SIERRA Cl,UB /\ND
NATlON/\l. PARKS C()NSF.RVA'|`|ON ASS()C`IATION PLAINTIFFS

V. NO. 4:18-€\'-00854-KGB
ENTER(}Y ARK.ANSAS` INC`.. ENTF,RGY

POWF.R` I.l.C_ AND ENTERGY
l\/llSSISSIPPI_ INC. DEFENDANTS

ARKANSAS AFFORDABLE ENERGY C()ALITION’S COMBINE|) REPLY T()
RESPONSE ()F SlERRA CLUB AND NATIONAL PARKS CONSERVAT|()N
ASS()CIATION AND RESPONSE OF ENTERGY COMPAN|ES TO THE
C()ALlTlON’S MOTION T() lNTERVENE

C`omes the Arl\'ansas Al`t`ordable Energ_xl C`oalition. ("the C`oalition"). by and through its
undersigned counsel and submits the following Combined Reply to the Response ol` the Plaintit`t`s
(Docket Entry 35) and to the Response ol`the lintergy Companies (hereinal`ter "Enterg_\-"`) ([)ocket

Entry 36) to the Coalition`s l\/lotion to Intervene.

l.
INTRODUCTION
Both l’laintit`t`s and F,ntergy oppose the Coalition`s intervention and base their arguments
primarily on the effects of their Settlement Agreement. Plaintif`l`s and F.ntergy argue that the
Coalition`s interest in the Settlement Agreement is so limited and tangential. and that the potential
effects ol` the Settlement /\greement on electric rates arc so speculative and dependent on action
by other parties. that intervention is not warranted However. these arguments based on the

Scttlement Agreement, are of secondary importance as to whether the Coalition has standing or

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 2 of 32

has a right` or should be allowed, to intervene in this case. lntcrvention. like standing must be
determined based on the pleadings at the commencement of the action. r\"'c:lz`r)nci/ Pnrk.s'
(`r)n.s'er\'crtr'r)n .4s.s‘ot’ialir)n v. EPA, 759 F.3d 969 (S[h Cir. 2014). Consequently. whether the
Coalition should be allowed to intervene must be decided based on the allegations in the Plaintiffs’
Complaint.

In the .-'\"rrti'r)mrt' Parks case, the Eighth Circuit considered what information should be
considered in ruling on a motion to intervene. and how a C ourt should view that information The
Court held that both intervention and Article lll standing must be determined based on the
allegations in the complaint and in the motion to intervener and reversed the lower court’s denial
of inter\-'ention. to wit:

A court ruling on a motion to intervene must accept as true all material allegations
in the motion to intervene and must construe the motion in favor ofthe prospective
intervenor. S'e i"tn'ek ibm Zt`_t’act' .~lccrd.. 643 F.3d at 1092; Um'ted S`mtes 1»'. il-Ie!rt).
.S`r. Lr)m°.s' Sewer Di.s'l., 569 F.3d 829` 834 (8th Cir.2009). This standard is identical
to the standard applied to a typical motion to dismiss for lack ofjurisdiction. See
Lry`cm 1'. De_ ender'.s' of`l'l"'i[dlye, 504 U.S. 555. 561. 112 S.Ct. 2130. 119 L.Ed£d 351
(1992). When the allegations in the underlying controversy are relevant_for
instance when a lawsuit ultimately targets the prospective intervenor's interests or
rightsithe court should focus its attention on the pleadings because “standing is to
be determined as ofthe commencement ofsuit."' See id. at 570 n. 5. l 12 S.Ct. 2130.
Viewing the complaint holistically, the court should assume the plaintiff will
receive the relief it seeks and_, from that assumption assess the sufficiency ofthe
prospective intervenor's motion. See Tarek tim Zi`yrm' ‘-»Icrrd.. 643 F.3d at 1092;
.S`r.)ir!h' Dakr)!c: 1-‘. L"/)f)e/r)hcl'c. 330 F.3d 1014. 1024~25 (8"‘ Cir.2003); accord Flmd
Fr)r .4m'ma[.s'. [m'. r. i"'\="r)rlr)ii, 322 F.3d 728_, 733_34 & n. 5 (D.C.Cir.2003)
(e.\'amining the plaintiffs complaint to determine whether a prospective intervenor
had standing); Umhm_fr)r Beller' Tr'cm.s'p. t-‘. U.S`. Dep't rif`Trc:n.s';)., 295 F.3d ll l lt
1 l 16 (10th Cir.2002) (analyzing the plaintiffs complaint to determine whether the
prospective intervenors satisfied Rule 24(a)(2)`s impairment requirement).

759 F.3d at 973. I_.ikewise. in ruling on the Coalition`s Motion to lntervene in this case. the
Court should focus on the Plaintil"fs` Complaint. and assume that the Plaintiffs will get the relief

they seek in the Complaint.

[J

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 3 of 32

lI.
ALL.E(}ATIONS OF THE COMPLAINT

When the allegations of Plaintiffs` Comp[aint are considered it is apparent that the
Coalition has standing and should be allowed to intervenel 'l`he Complaint alleges that l'intergy
made physical changes or changes in the method ofoperation at Unit One o|` the lndependence
plant in 2009 (paragraphs 66-7'0). at Unit 'l`wo of the lndependence plant in 2008 (paragraphs 71-
75). and at Unit Two ofthe White Bluffplant in 2007 (paragraphs 76-80) without installing Best
/\vailable Control 'l`echnology ("BAC'|""). ’1`he Complaint alleges that these changes caused 302
and NOx emissions to exceed the PSD significance lcvcl. (paragraphs 68` 73. and 78). 1`he
Complaint alleges that Entergy is operating White Blul`fand independence without "completing a
permit application for a PSD permit. without such PSD permit. and without complying with the
conditions that would be imposed by such permit. including but not limited to emission limitations
that would be imposed by that permit pursuant to BACT requirements." tC`dmplaint. paragraphs
83. 91. and 99). '1`he Complaint seeks to enjoin Entergy from operating the White Bluf|` and
lndependence plants except in accordance with the Clean Air Act ("CAA") (C`omplaint. paragraph
106). which includes BAC'I`. and asks the Court to order l`;`ntergy to obtain the required permits
and to comply with the requirements of any permits obtained ((.`omplainf paragraph 107). lfthe
relief sought in the complaint is granted. the White Bluff and lndependence plants will have to
install control technology that meets the requirements of BAC'I`.

In its l\/lotion to lntervene. the Coalition alleges that the White Bluff and lndependence
plants are co-owned by several electric utilities that operate as public utilities in /\rkansas and that
ifthe relief sought b_v the Plaintiffs is grantcd. i.e.. new requirements |`or emission controls under

B/\CT. then under the provisions ofArk. Code Ann. §§ 23-4-50| and 504 the costs ofthat control

bd

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 4 of 32

technology will be passed directly to Arkansas electric ratepayers that obtain power from those
facilities. and the Coalition and its members will suffer significant injury throtigli increased electric

costs. tl\/Iotion` “_Il$. p. 6).

lll.

THE COALlTION AND ITS MEMBERS HAVE STANDING
BASED ON THE ALLEGAT[ONS IN THE COMI’LAINT

The Coalition notes that Plaintiffs` Response does not challenge the Coalition`s standing
Entergy. on the other hand. does challenge the Coalition`s standing; however. Entergy`s arguments
are based primarily on the effect ofits Settlement Agreement with the Plaintiffs, not the allegations
in the l’laintiff`s Complaint.

The requirements for Article Ill standing are ( 1 ) inji.iry_. {2) causation and (3) redressability.
'I`he injury must be to a legally protected interest that is concrete. particularized and either actual
or imminent. There must be a causal connection between the injury and the conduct complained
of. Finally; it must be shown that a favorable decision will likely redress the injury. i\="ciii`r)ntif
Park.v'. 759 F.3d at 974-975.

When viewed from the perspective of the allegations in the Complaint_. the Coalition has
standing.j ust like the public utility in the i\-'ri!i`r)nrif Prirk.s' case. With respect to injury. in .-N"ciri`rmcii'
Pc:rks. the C ourt stated that_

the technology the F.nvironmental Groups seeks to impose on it could cost NSP Li_d

its customers more than $280 million . . . . Risk ofdirect financial harm establishes

injury in fact. Unlike in .=l'[efi'r)politrm .S`l. louis Seirei' Di`s'ti'i'cL 569 F.3d at 836.

where the potential intervenor’s financial injury was contingent on several

conditions if the court here grants the Environmental Groups’ relief. then NSP

would 'unavoidably be harmed economically . . . Even ifthe timing and extent of

NSP"s financial injury from the compelled installation of emission-control

technologies on Sherco remains to be determined NSP has still established
standing . . . [i]fthe court grants the reliefrequested in the complaint the threat of

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 5 of 32

injury to NSP is real. NSP has adequately alleged a concrete particularized and
imminent injury to a legally protected interest. [emphasis supplied]

i’v'cili`omi/ Pcirks. 759 F.3d at 975. Here. as explained in more detail below_ the costs of the
technology that Plaintiffs seek to impose on the White Bluff and lndependence plants under the
BAC'I` requirements of the Clean Air Act will be passed on to the customers of Entergy and the
other Arkansas public utility co-owners of the White Bluff and lndependence plants under
Arkansas law. even if the timing and extent ofthose costs remains to be determined Furthermore.
the threat of injury to those customers posed by the allegations in the Coinplaint is direct.

With respect to causation. the Court in .-\="riri'r)ricz/ Pci'rk.s' stated:

NSP can trace its injury to the EPA through the would~be court order if the

Environmental Groups obtain relief. . . Because the F.PA would be compelled to

cause the alleged injury to [NSP] if the [Environmental Groups] prevail . . . NPS

satisfies the causation element.
[ci. /\gain` as in the .\'ctri`c)mi/ Pcirks case. if Plaintiffs obtain the relief they seek in the Complaint
and additional costs for control technology to comply with BACT are imposed on the White Bluff
and lndependence Plants. then those costs would be passed on to the electric customers of those
plants. thus satisfying the causation element

Finally. with regard to redressability. the C ourt in i-\-"ciii`onri/ Parks stated:

NSP`s injury can be redressed NSP seeks to prevent the Environmental Groups

from obtaining an order imposing B/\R'I` on Sherco. lfNSP prevails. it av'oids. or

at least delays. the cost technology the Environmental Groups seek.
I¢i'. Likewise. in this case, the Coalition in its proposed answer raises affirmative defenses to the
Plaintiffs` Clean Air Act claims and seeks to prevent the Plaintiffs from obtaining the relief they

seek` i.e.` an order imposing BACT requirements on White Bluff and lndependencc. thereby

avoiding or delaying the costs that will be incurred to install those controls. Consequently. when

U"\

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 6 of 32

the Coalition`s motion is considered based on the allegations in the Plaintiffs` (.`omplaint` the
Coalition has standing

lintergy cites U.S. r. il[etmj)t)li`ttm .S`i. Loiii'.v .S`eit'ei‘ Dr`.v'rri‘t't. 569 l".3d 829 (8"‘ Cir. 2009)
and Biirirm i‘. ( 'entr'cil lnIei‘.vlate Lr)n'-Lei'e[ Rctct`i'r)ricii`re l l 'ri.v'te ( 'r)n'iprit'l (`r)iiimi`.v.vi"t)n. 23 F.3d 208
(8"‘ Cir. 1994} in support of its argument flowever. as explained further below. the .ileti'r) St.
Lr)iii`.s' case is not applicable because Arkansas state law allows public utilities such as l;`/\L and
the other co~owners of White Bluff and lndependence to directly pass through the costs of any
additional control technology to their electric customers Furthermore~ in .-‘t[elrr) S`i. [.r)iii`.s'. the
proposed intervenor only sought to intervene as to the remedy: here the Coalition seeks to intervene
to avoid the award of any relief requested in the Plaintift`s Complaint.

With respect to the Biri'mn case. that case also is distinguishab|e. and it actually supports
the Coalition`s argument. 'l`here in discussing the injury to the ratepayer. the Court correctly
observed that "increased rates gigy constitute an injury that is traceable to the Coinmission`s
conduct" [emphasis supplied]. contrary to Entergy`s argument _3 F.3d 208 at 210. The Court
then stated the reason for denying intervention. i.e.. that the ratepayer`s complaint "does not
suggest how enjoining the taxes would redress [her] injury. lt does not allege. for instance. that
state law obligates l.l;`S to base its rates in any way on LLRW disposal costs or that any action the
court may take would affect LES`s rates." ld. Unlike the Biirli)n case. as explained below_ under
/\rkansas state law. electric rates for customers ofthe co-owners of White Blu|`fand lndependence
would be affected ifthe Cotirt granted the relief requested by l’laintiffs in their coinplaint. i.e.. the
imposition of additional BACT control technology requirements lfthe Court does not grant that
relief. then the injury to the Coalition members i.e.. the risk of increased electric costs due to

BAC'E` requirements will be eliminated and redressed

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 7 of 32

IV.
THE COALITION HAS A RIGHT T() INTERVENE UNDER FRCP 24(3)(2)
Under FRCP 24(a)(2) a court must permit anyone to intervene who (A) files a timely
motion to intervene. (B) claims an interest relating to the property or transaction that is the
subject of the action, (C) is situated so that disposing ofthe action may; as a practical matter.
impair or impede the movant`s ability to protect that interest. and (D) is not adequately addressed

by the existing parties t\-"mir)mi/ Purks. 759 F3d at 975.

A. Timeliness
Neither the Plaintiffs nor Entergy contend that the C`oalition's l\/Iotion to lntervene is not

timel_v. consequently this prong of FRCP 24ta)(2) is not in issue.

B. The Coalition’s interest relating to the subiect of the aetion.

Both Plaintiffs` Brief(_p. 9) and Entergy`s Briefs (AG`s brief at p. 16. Coalition brief at p.
4) argue that the Coalition`s interest in avoiding higher electricity costs is insufficient to satisfy
the requirements of FRCP 24(a)(2). Plaintiffs and Entergy rely primarily on tS. i'. il-Ieiropolittm
Si. [.r)iii'.v Seirer Di`s!ri`cl. 569 F.3d 869 (8"` Cir. 2009)` however. that case does not apply here.

lt is clear that economic interests in environmental compliance costs that affect public
utility ratepayers is sufficient to satisfy both the cognizable interest prong of Rule 24 as well as
the injury-in-fact requirement for standing under Article IlI. i\»"¢iri'r)irrii' Pcirks (`r)itv'ei'i'cirfr)ii
A.v_vr)t'itirimi \'. E.P_.LI.. 759 l".3d 969 (_8lh Cir. 2014). See al.vr). Brii'rrm, 23 F.3d at 210 (increased
rates may constitute an injury). 'I`he r\-"tiri`oncil Prirk.v complaint sought EPA rulemaking which

"would be limited to the narrow question of what technology to impose" on a coal-fired power

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 8 of 32

plant. in that case Best Available Retrofit Technology (_BAR'l`) under the Clean Air Act.l
Similarly. here, the l)laintiff"s complaint seeks to establish Best Available Control 'l`echnology
(BACT) on the White Bluff and lndependence plants either by direct order ofthe Court or in a
permitting proceeding ordered by the Court. ln both .»\-"riri`onrif Parks and in this case. the control
technology would be very expensive. costing hundreds of millions or billions of dollars

ln .-\"'ati`r)mil Prirk.s', the C ourt looked at the plaintiffs` complaint and viewed in the light
most favorable to the proposed intervenor and assuming that the plaintiffs would get the reliefthey
requested determined that the lawsuit could result in a court order with substantive implications:

’l`he Environmental Groups` complaint seeks "to secure an order from the Court
that directs EPA to issue RAVI BART for [the plant]" because "[t]he Department
of Interior`s certification triggered a mandatory. non-discretionary duty on behalf
ofEPA to promulgate modern pollution control limits for Sherco. Compl. at l.
ln deciding whether to intervene_. NSP was required to accept the possibility that
the court could issue an order compelling the EPA to "issue RAVI BART for [the
plant]."2

isikewise. in this case. the Coalition "was required to accept the possibility" that this Court could
issue an order finding that the White Bluff and lndependence plants were not operating in
compliance with the CAA BACT requirements and that the Court would issue an order that they
do so.

The court in i\-'aii`r)mrl Ptii'/<s also instructed that a "risk" of financial harm constitutes a
cognizable interest to support intervention as well as the injury-in-fact requirement ofArticle ill

standing3 Because the complaint sought to impose costly pollution controls on the power plant._

 

l [cf. 3197'2.
2 [t/. 31974.

31¢/. 31975.

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 9 of 32

estimated to cost the utility and its customers in that case 8280 million` the Eighth Circuit found
this risk of financial harm sufficient This was true “[e]ven if the timing and extent ofNSl"s
financial injury" remained to be determined"4 The Court further stated "ifthe Court grants the
relief requested in the complaint, the threat of injury to NSP is real."5 See ri].vr), Kcm.s'ri.v Piibiic
Emplo_i'ees Reii`reiiiem S`),'.vteni r. Rei'mer & Kr)gei' A.v.s'r)t‘i`ate.v. lnc., 60 F.3d 1304 (8lh Cir. 1995);
little R<)t'k S`ch. Di'.s'i. i‘. Piifriski' (.'r)rint,i' Spet'ict/ Sc/'.r. Di`xl. Nr). I. 738 F.2d 82 (8lh Cir` 1984) (_"The
rule does not require. after all` that appellants demonstrate to a certainty that their interests will be
impaired . . . lt requires only that the disposition ofthe action ‘may as a practical matter` impair

their interests.").

Likewise. in this casei if the Court grants the relief requested in the Complaint. i.e..
imposing BACT requirements on White Bluf`f and lndependence the threat of injury to the
Coalition and its members is real. because the costs ofthose BAC'I` requirements may be -- indeed
likely will be -- recouped from the Coalition`s electric ratepayer members throttin increased
electricity costs lt is undisputed that under Arkansas law__ public utilities such as Entergy may
pass on the costs ofenvironmenta| compliance to ratepayers Ark. Code Ann. § 23-4-501 makes
this pass-through certain by specifically authorizing utilities to pass on compliance costs to their
customers Ark. Code Ann. § 23-4-501 provides in part:

(a)tl) Upon a proper filing a public utility shall be permitted to recover in a prompt

and timely manner all investments and expenses through an interim surcharge if the
investments or expenses:

>i<>l=>l<

(D) Are incurred by the public utility to comply with legislative or administrative
rules regulations or requirements

 

4 Ic/.

5 Id. (emphasis added).

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 10 of 32

(E) Relate to the protection of public health. safety. or the environment;
=i= =i< >l<
(G} Are any ofthe following:

(i) l\/landatory . . . .(‘

Ark. C`ode Ann. § 23-4-504 further provides that "[t]he surcharge shall become effective
immediately upon filing."j vl`his unilateral rate surcharge will immediately and directly impact the
C.`oalition`s electric utility customer members il`he fact that the Arkansas Public Service
(`ommission ("APS(.`") may review this special surcharge does not detract from the risk that the
Coalition`s members will be adversely affected The APSC may only modify the allocation of or
"disapprove" the surcharge if it finds that it does not meet the limited requirements ol`Ark. Code
Ann. § 23-4-501.‘q liven then. a modification or “disapproval" does not eliminate the surcharge
if the APSC determines that the allocation of the surcharge should be modified it shall fix and
determine the appropriate allocation which shall be applied prospectively.q lf the APSC
“determines that all or any portion of the proposed surcharge should be tlisappi'ov-'ed." the APSC
"shu!l determine thejust and reasonable amount of the surcharge to be charged by the utility."…
rl`hus. even if the Al’SC disagrees with the magnitude of the surcharge initially unilaterally

imposed as a result ol`an order ofthis C`ourt finding that addition emission controls are required at

 

" Ark. C`ode Ann. § 23-4-501 (emphasis added).
?Ark. Codc /\nn. § 23-4-504 (emphasis added).

x Ark. Code /\nn. § 23-4-507(a).
q Ark. Code /\nn. § 23-4-507(b)( l ).

"’ Ark. Code Ann. § 23-4-507(c) (emphasis added).

10

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 11 of 32

White Bltiff and lndependence under BAC"I`. at most the Al"SC` could reduce the amount of the

surcharge not disallow it entirely.tl

Other /\rkansas statutes demonstrate the risk that the interest of Coalition members will be
practically impaired by the relief sought in l’laintiffs` C`omplaint. As explained in the Coalition`s
l\/Iotion at paragraph 8__ one of the co-owners of White Bluff and lndependence is the Arkansas
F.lectric (`ooperative Corporation ("AECC"). 'l`he electric supplier for Coalition members Nucor
Steel-Arkansas and Nucor-Yamato Steel Company is l\/lississippi C`ounty lilectric (.`ooperative.
Inc. ("l\/fCECl") which is a member ofAF.CC`. Under Ark. Code Ann. §§ 23-18-318 and 319.
customers of an Arkansas electric cooperative are also members of the cooperative Under Ark.
Code Ann. § 23-18-237. such cooperatives are to be operated without profit. but the "rates. fees
rents or other charges for electric energy . . . shall be sufficient at all times . . . to pay all operating
and maintenance expenses necessary or desirable for the prudent conduct of its business . .
Revenues not required for such purposes are to be returned to the members from time to time. Ark.
Code Ann. § 23-18-327. Thus. the Coalition members who are customers ofthe cooperatives also
are members of the cooperatives and ultimately will have to pay through electric rates the
operating and maintenance expenses attributable to the cooperatives share of White Bluff and

,
lndependence '“

 

]' Arkansas public policy is clear on this point: fn response to an Arkansas Court of
Appeals` decision this statute was amended in 2015 to strengthen a utility`s ability to recover
regulatory health. safety and environmental costs from customers See rilel)riiri`e/ r. .41‘/<. Prir'). .S`erv_
('r)irmi'ni 2014 Ark. App. 529` 444 S.W.3d 380 (2014). and the subsequent Act 1000 of2015.
available at littp://www.arklcg.state.ar'.us/assemblv/20l5/2015R/Acts//\c11000.pdf.

 

'3 AECC` and its members including MCECI` are responsible for a proportionate share of
the costs of operation for White Bluff and lndependence under Ownership Agreements and other
agreements for the operation of those plants /\ copy of the White Bluff and lndependence

ll

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 12 of 32

ln addition. both l;`AL and the Cooperative co-owners of White Bluff and lndependence
have abbreviated processes for recovery of the costs of compliance for the relief sought by
Plaintiff`s in the Complaint from ratepayers See Ark. Code Ann. §§ 23-4-1102 and 1105 for
electric cooperatives see Ark. Code Ann. § 23-4-1201. et seq.. the Formula Rate Plan proceeding
for investor owned utilities The cooperatives may obtain up to a five percent (5%) rate increase
per year or eight percent (8%) over twenty-four months Ark. Code Ann. §§ 23-4-1 102 and l 106.
lnvestor owned utilities such as F.AL that choose to be regulated under a formula rate plan may
obtain up to a four percent (4%) rate increase per year. Ark. C`ode Ann. § 23-4-1207(d). However.
neither of those statutes would come in to play for purposes of this lawsuit if the C ourt were to

deny the relief requested in the Complaint.

Thei'e is no doubt that Entergy or the other Ar'kansas co-owners of White Bluff and
lndependence could - and there is little doubt that they would -- seek to recover the costs of an
order by this Court requiring additional emission controls under the Clean Air Act. based on the
recent history ofproceedings before the APSC. On March 27. 2009. in APSC Docket No. 09-024-
U. Entergy sought a declaration that it was in the public interest to install scrubbers on the White
Bluff plant under the Clean Air Act`s Regional flaze Rule at a cost of approximately $1.04
Billion.“ lnstallation of scrubbers on White Bluff is the same relief that Plaintiffs seek in this
case except that here Plaintiffs seek to do it as BACT under the Clean Air Act PSD program.

APSC Docket 09-024-U was predicate for seeking rate recovery for the costs ofthose scrubbers

 

Ownership Agreements as filed in l~`ederal Energy Regulatory Commission Docket No. l;`L05-15-
000 are attached hereto as Exhibits A and B. respectively-1

13 .S'ee. APSC` Docket No. 09-024-U. Doc. 6` Petition for Declaratory Order. attached hereto
as Ex. C.

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 13 of 32

On .lune 261 2009. shortly after filing Docket 09-024-11~ Entergy filed a petition pursuant
to Ark. Code Ann. § 23-4-501 for an Interirn Rate Schedule in APSC Docket l\loi 09-059-U to
begin collecting Entergy`s share of the $1.04 Billion scrubber costs for White Bluff under a
“Govemment Mandated Surcharge Rider"`.14 Ultimately; Entergy withdrew its petitions in APSC
Dockets Nos. 09-024-U` and 09-059-11__ but not before it had collected over $60.000.00 in rate

surcharges "`

ln APSC Docket No. 12-008-U. another Arkansas public utility. SWEPCO. obtained
approval from the Arkansas Public Service Commission for installation of over 8400 l\/Iillion in
environmental controls under the Clean Air' Act MATS Rule at its Flint Creek coal-fired power
plant in Gentry. Arkansas. 16 Subsequently, in a related Docket No. 15~02l-U. SWEPCO obtained
approval under Ark. Code Ann. § 23-4-501 to raise its electric rates to recover its environmental
compliance costs for the Flint Creek plant and other SWEPCO facilitics.]7

AECC` one of the co-owners of the White Bluff and lndependence plants is also a co-

owner ofSWEPCO`s Flint Creek plant. fn APSC Docket 1\10. 15-082-U. AECC and its member

 

'4 .S‘ee APSC Docket No. 09-059-U. Doc. 1. Entergy`s Notice Of Filing an lnter'im Rate
Schedule Pursuant to Act 310 Of 1981. as amended attached hereto as Ex. D.

15 See APSC Docket No. 09-024-U` Order No. 21. attached hereto as Ex. l;`. and APSC
Docket No. 09-059-Ui Order No 5` attached hereto as F.x. F. 'l`hc surcharges collected under
Docket No. 09-059-U ultimately were refunded to Entergy`s customers

"‘ See APSC Docket No 12-008-[1. Doc. 3. attached hereto as Ex. G. and Order l\lo. 14.
attached hereto as Ex. ll.

'7 See APSC Docket No. 15-02l-U. Doc. 28. attached hereto as F.x. l. and Order No. 13.
attached hereto as Ex. J.

13

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 14 of 32

cooperatives one of which serves Coalition members Nucor Steel~Arkansas and NYS, obtained a
rate increase to pay for their share ofthe cost of the Flint Creek environmental controls'x

ln AI’SC Docket No. 15-034-U. another Arkansas public utility. Oklahoma Gas & F.lectric
Company, obtained approval under Ark. Code Ann. § 23-4-50l for an lnterim Rate Schedu|e to
recover its environmental compliance costs for compliance with NOx emissions requirements
under the Clean Air Act Regional Haze Rule."’

This Court has previously recognized that the interest of retail electric customers in
avoiding increases in electric rates is sufficient for intervention as of right in litigation that might
affect electric rates ln r-li'ktinscr.v Pmrer' & flight ('¢)ri)pciri_i' r. .~irkcrrr.vcrs Piif)li`t' Sei'vr`ce
(`c)irrriii`svi`¢)n. 107 F.R.D. 335 (E.D. Ark. 1985). this Court allowed Coalition member Arkansas
Electric [".nergy Consumers to intervene as of right in a lawsuit involving F,AL`s predecessor`
Arkansas Power & Light Company. The Court held that retail consumers of electricity "clearly
claim an ‘interest` in the outcome ofthis litigation sufficient to satisfy the second requirement" of
FRCP 24(a)(2). 107 F.R.D. at 339.

As in the .\=’citi`i)mi[ Ptirks and Ar'krm.s'rr.v Pmrer & fight (`oiiipcm_i‘ cases the Coalition and
its members have significant financial interests at stake in this matter. At the time the Coalition
filed its l\/lotion to lntervene. pending before the court was the Plainti|`fs` Complaint requesting
that the Court order l";ntergy to comply with the BACT requirements of the C.`AA at White Bluff
and lndependence Thus. at the time the Coalition sought intervention. it was required to accept

the likelihood that the court would issue an order compelling Entergy to comply with the Clean

 

13 See APSC Docket l\lo. 15-082. Doc. 131 attached hereto as l;`x. K.

w See APSC Docket No. 15-034. Doc. 1. attached hereto as Ex. li. and Order No. 7_
attached hereto as Ex. l\/l.

14

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 15 of 32

Air Act BAC'l` requirements under which the Coalition`s electric consumer members ran the risk
of being burdened with a substantial increase in electricity costs 'l`hc Coalition therefore has a
legally protectable interest in avoiding these increased costs - an interest that could be impaired if
it is not allowed to intervene

As noted in the Coalition"s l\/lotion for Leave to File a Reply (Doc. No. 38)_. on .lanuary 10.
2019. in its Order No. l, the Arkansas Public Service Commission granted both the Coalition and
Entergy intervenor status in APSC Docket No. 18-079-11.20 ln that Order. the AI’SC affirmed that
the “docket is open and the question whether to conduct such an investigation is pending." (Order~
p. 6). The APSC further found that the C`oalition "has an interest in the prddence ofclosing or
changing White Bluffor lndependence because ofthe potential effect on rates and on the demand
for natural gas and low-sulfur coal. . . . These interests will be directly affected by the
Commission`s actions in this Docket."

As to the scope of Docket No. l8-079-U_ the APSC found that Coalition members "also
have a broader interest thanjust that of ratepayers and this Docket is not a rate case or limited to
rate case issues." (`Orderi p. 7). Finally. the APSC found that the Coalition`s interests were not
adequately represented by any other party. that is neither by Entergy nor by the Attorney General "s
office (Order. p. 7).

ln addition to the allegations of the Complaint themselves the APSC`s Order further
demonstrates the Coalition`s direct interest in this case Although Entergy has yet to file an answer
or response to the Complaint in this case. as Energy' states in its Response in Opposition to the
State ofArkansas`s l\/lotion to lntervene:

The Complaint alleges CAA violations at the White Bluff Steam Electric Station
("White Blul`f"`) and the lndependence Steam Electric Station ("lndependence")

 

30 /\ copy of the APSC`s Order is attached hereto as l:`xhibit N.
15

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 16 of 32

and seeks civil penalties and imposition of Best Available Control Technology
("BACT") that would cost hundreds of millions of dollars or more to install and
operate . . Those costs may make operating White Bluff` and lndependence
economically untenable

(l)oc. No. 34. pp. 2-3). The Coalition`s interests relating to the subject matter ofthis case are

clear.

C. The Coalition’s interests are not remote or speculative and disposition of this case
as a practical matter mav impair or impede the Coalition’s ability to protect those
interests

Both Piaintiffs and F.ntergy contend that the Coalition`s interest is too indirect. contingent
and speculative to satisfy the requirement for intervention as of right under FRCP 24(b)(2). Again.
Plaintiff and Entergy`s arguments focus on the Settlement Agreement_ not the Complaint.
Disregarding the 2014 l\'tiii`oira'l Prirk.v case Plaintiffs and Eiitergy rely on an earlier case Uiri`led
.S'lcite.v r. .‘i-ferro;)r)/i`iriir Si. farris Se\rer' Di`.v'rri`cl. 569 F.3d 829 (8lh Cir. 2009). l-lowever. that case
is not applicable here.

riletrt). .S`t. Loiii'.v involved an enforcement action brought by the llnited States and the State
of i\/lissouri against an agency managing the City of St. Louis`s sewer and wastewater system.ll
The complaint alleged that the agency discharged raw sewage into local waterways and otherwise
violated its state-issued permits22 The plaintiffs sought monetary penalties for each violation and

an injunction directing the agency to come into "permanent consistent compliance" with the Clean

 

11 560 F.3d 829

13 itt ar 831

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 17 of 32

Water Act and to minimize the imminent and substantial risks to littman health posed by the

¢ -\ 9
discharge of raw sewage~3

l\/Iissouri industrial Energy Consumers ("Energy Consumers"), a general business trade
association formed to address its members concerns about utility services moved to intervene in
the action "as a neutral party for the limited purpose of participating in discussions negotiations

¢ ¢ . . ... . ‘}
mediations. hearings trials and/or settlements relating to the remedy. ““'

Energy Consumers
prayed that the court enter an order "ensuring that the remedy is protective of the environment,
cornpliant with the Clean Water Act. and will not unreasonably burden the [agency`s]
ratepayers."25 "l`he district court denied Energy Consumers` motion to intervene concluding "that
sewer rates would increase only if(l ) the [agency] were found liable (2) the court were to impose
civil penalties or an injunction requiring significant infrastructure improvements and t3) the
[agency] were to decide to pass on the costs oi`compliance to ratepayers rather than raising capital

' . . . “2{)
rn some other wa_v.

ln affirming the denial of intervention. the Eighth Circuit agreed "that the possibility of
increased sewer rates is not an imminent injury-'."N The Court based this determination on "[t]he
constraints on the [agency`s] ability to raise rates combined with the [agency`s] pursuit of

indemnification from the state for the cost of complying with any judgments or consent decree

 

23 fri'. at 832.

34 itt tit 832. 83 _

L»J

35 hi at sss
36 iii ar 834.

37 mt ar sss

17

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 18 of 32

."38 Specifically. the agency was "constrained by its own charter from committing to raise fees
as part of any enforceable consent decree even if it were inclined to do so."z" ln addition. the
agency had filed a counterclaim against the State ol`l\/iissouri. alleging that because state law limits
its ability to raise rates the State ofl\/lissouri was liable for the entire cost of any judgment against

0 Because of these factors this Court found that the possibility of increased sewer

the agency."‘
rates was "no more than a ‘conjectural` or `hypothetical` outcome" ofthe lawsuit contingent upon

the occurrence ofa sequence ofevents.31

ln r-l!eiro. .S`i. Lr)iii`.\' the Court did not hold as a matter of law that a ratepayer`s interest in
utility rates is never legally protectable so as to support a l\/lotion to intervene See. e.g.` Bzirtoii.
23 F.3d at 210 ("increased rates may constitute an injury"`). As explained above under Arkansas
law. any environmental compliance costs ordered by this C ourt as to White Bluff` and
independence as a result of the allegations of the Complaint are recoverable from ratepayers
pursuant to Ark. Code Ann. § 23-4-501 el .s'eq. This is a significant distinction from iii-ferro Sl.
Lour's, where the agency was legally prevented from passing along increased costs to its customers
Here. however. Entergy and the White Bluff` and independence co-owners may pass the costs of
any order by this C ourt for additional control technology directly to ratepayers and ratepayers will
be impaired in making an argument to the Arkansas l)ublic Service Commission that such

technology was not required in the face ofthe Court`s order'.

 

231¢!. at 835-836.
29 Irt'. at 835.
311/d

3' [d. at 836. 840.

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 19 of 32

Furthermore unlike il!elro Si. Loiii`.s'. there is no counterclaim that lintergy has filed to get
someone else to pay the costs ifthe C ourt were to grant the relief sought by Plaintif`fs and require
additional environmental controls as BACT: nor have the Plaintiffs or Entergy suggested that there
is some other source of capital to pay for BACT compliance costs As explained above under
Arkansas lavv. if the Court were to order additional environmental controls on White Bluff and
independence the costs of compliance would be recoverable frorn ratepayers and the Coalition
and its members would have no practical ability to challenge this Court`s decision in a rate-making
proceeding The Coalition need only show that its interest "may be impaired." See Kcin.vcis Piif)/i`c

Eiii;)lo_i'ee.v Reti`reiiient S:i'.vreiii i'. Rei`iiier‘ & Kr)ger .-'ls.vr)ci`rrte.v. 60 F.3d 1304. 1308 (8lh Cir. 1995).

ln addition. in .-l[eiri) Sf. Lr)rii`.v. the proposed intervenors only sought to intervene for the
"limited purpose of participating in 'discussions. negotiations mediations hearings trials and/or
settlements relating to the remedy." 569 F.3d at 834. l-lere however. the Coaiition seeks to
intervene with respect to the Defendants` liability as alleged in l’laintiff`s` complaint. indeed the
Coalition`s proposed Answer pleads the statute of`limitations and failure to exhaust administrative
remedies as affirmative defenses32 The PSD violations alleged in the Complaint occurred more
than five years before Plaintiffs` Complaint was filed and under Si`erra ('lril) i'_ ()iter fail Poiier
C'omprtn_r. 615 F.3d 1008 (8"‘ Cir. 2010). those claims are time-barred Furthermore. Plaintiffs`
Complaint is simply a collateral attack on the permits issued by the Arkansas Department of

Environmental Qualit_v for White Bluf`fand lndependence

 

33 l:`ntergy has not yet filed an answer or other responsive pleading

19

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 20 of 32

lt is clear that the multiple barriers in rl»feiro. S't. Loiii's which made the rate increases “no
more than a 'conjectural` or hypothetical` outcome of" the lawsuit are simply not present here33
Thus rl[errr). Si. I.orrr`.v, “where the potential intervenor`s financial injury was contingent on several
conditions" is distinguished from this case where the Coalition and its members could
"unavoidably be harmed economically" ifthe Court were to grant the relief sought by thc Plaintifl`s

in their Cornplaint.34

D. Plaintiffs do not argue that the Coalition’s interests are adequately protected bv any
other partv; Entergv does not adequately represent the interests of the Coalition
and its members
'l`he Coalition notes that Plaintiffs do not argue that the Coalition`s interests are adequately

represented by any other party.

Eriter'gy'. on the other hand argues that it represents the interests of the Coa|ition` and that
therefore intervention isnot warranted However. Entergy`s argument ismisplaced. Entergy relies
on the case ofSi)iirh Dakotti ex rel Bcirnert i'. U.S. Depr. of`]i/rterir)r. 317 F.3d 783 (8lh Cir. 2003).
in that case the Court noted that a proposed intervenor confronts only a "'minimal burden of
showing that its interests are not adequately represented by other parties". but that where an
existing party "has an obligation to represent the interests of the party seeking to intervene" the
intervenor has a heavier burden. ltr'.r at 785. In that case a governmental party. the U.S. lnterior
Department had specific statutory duties to protect the interests of the proposed intervenor, an

lndian tribe which had requested that the interior Department place certain land in trust for the

 

33 rl{eti'o/)oli'rcm Si. l.eiri`.v Seirer Di`.vt.. 569 F,3d at 836

34 .S`t'e_ Ncrr `!' Prtrk.v' xi.v.s'r)c'. \'. EP.-l. 759 F.3d 969 (8th Cir. 2014).
20

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 21 of 32

tribe`s benefit pursuant to 25 U.S.C. § 465. Bciraerl. 317 F.3d at 785. Here. Entergy has cited to
no statutory obligation that it has to represent the interests ofthe Coalition or its members

l;‘ven if Entergy and the Coalition and its members have interests directed at a common
legal goal. where the interests of Entergy and the Coalition are disparate then intervention is
appropriate U.S. r. Uiri`on Elec!ri't' (`r).. 64 F.3d 1152 (8"l Cir. 1995) (citing Krin.va.v Piib.
Emplo_t'ees Reti`remem S_i‘.s'iem i‘. Rer`i)ier & Kr)ger .‘l.s'.s‘t)cs.. 60 F.3d 1304 (8lh Cir. 1995)); Si'erra
('firf) r_ Roberison. 960 F.2d 83. 85-86 (8th Cir. 1992_). Furtherrnore. it is sufficient to show that
representation "may" be inadequate [\'o:crk r_ li'ells_ 278 1~`.2d 104 (8lh Cir. 1960). 'i`he possibility
that the interests ofthe applicant and the existing parties may diverge need not be great in order to
satisfy this element Umlr .i.s'.v' 'n of`(`oiimi`e.\'. 255 F.3d 1246. 1254 (10th Cir. 2001 ). See cr!so__
Ro})erls<)ir_ 960 F.2d at 861 P[tmi?ecl' Ptireiithr)oci' rif`rlli`nii.. 558 F.2d 861. 870 18th Cir. 1977)
(intervention appropriate where the interests of proposed intervenor and current party. "while not
adverse are disparate." even though both sought same legal goal).

Here the interests of Entergy and the Coalition members are disparate Coalition member
Arkansas Electric Energy Consumers ("AE]:`C") represents Entergy`s electric customers and is
often adverse to l;`ntergy`s interests in regulatory and electric rate proceedings Coalition members
Nucor Steel 4 Arkansas and NYS arc not Entergy`s customers but instead are customers ofone of
the co-owners of the White Bluffand independence plants Thus. there can be no presumption
that Entergy represents their interests as ratepayers Likewise as to Coalition members Arkansas
Gas Consumers and Ener'gy Policy Network, Entergy has not purported to represent their interests

A proposed intervenor cannot be required to look for adequate representation to one who

is its opponent even in the face of the presumption that that party and the proposed intervenor

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 22 of 32

35 For example in rl{trri.s'olf§"" the C ourt found the presumption

have the same ultimate objective
of adequate representation rebutted based on the well-documented history ofdisparate positions
between the proposed intervenor and the government party. lrikc in rl[aii.rolf_` here the Coalition
or its members have previously opposed l€ntergy’s proposals under the Arkansas Regional Haze
Rule regarding control technology needed at White Bluff and lndependence i.e._ scrubbers in
proceedings before the Environmental Protection Agency. the Arkansas Department of
Environmental Quality and the Arkansas Public Service Commission.

ln addition, Entergy purports to represent multiple conflicting interests in this litigation
apart from the Coalition and its members i.e.r Entergy Arkansas l.I.C ("EAL"), a public utility
subsidiary of f;ntergy Corporation; Entergy l\/lississippi` l.er ("El\/lL"). another public utility
subsidiary of Entergy Corporation; Eritergy Power LLC ("F,Pl."). a subsidiary of Entergy
Corporation: the shareholders of F.ntergy Corporation. the parent company: and the other co-
ovvners of the White Bluff and lndependence plants37 While the interests of the Coalition`s
electric consumer members may be in maintaining low electric rates the interests of the
shareholders ofEntergy`s parent company is in maximizing the return on investment ln addition.
the generation needs ofthe co-owners of the White Bluf"f and independence facilities may differ.

EAL is part ofa large multi-state utility company with a better capability to address its generation

 

35 See. e.g. ._)’tin.veri \'. ('i`lj' of(`irrt'i`nmiti`. 904 F.2d 336. 343 (6th Cir. 1990).
3“ r'i[t'iiisr)l`f`v. Btrbl)i'tr 85 F.3d 1295 (8th Cir. 1996).
31 'l`hese co-owners include Arkansas Electr'ic Cooperativ'e Corporation. and several

Arkansas municipalities etc. as shown in the White Blufl` and lndependence Ownership
Agreements.

l\)
[\J

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 23 of 32

needs and satisfy its customer`s demand than Arkansas Electric Cooperative C`orporation or the
municipal co-owners ofthe White Bluffand independence plants

Because of Entergy`s conflicting interests in this litigation. any presumption that it
adequately represents the interests of the Coaiition and its members is rebutted. Eritergy"s interests
as an investor owned public utility conflict with the narrower interests of the Coalition and its
members l"or example in .1[t'riisoi_'f§ the Government was required to represent its citizen`s
recreational and conservationist purposes which would "sometimes unavoidably. conflict and
even the Government cannot always adequately represent conflicting interests at the same time."38
'l"hus. the Eighth Circuit concluded "the Government`s interest in promoting recreational activity
and tourism in the Park. an interest many citizens share may be adverse to the Association`s
conservation interests interests also shared by many."30 The Court therefore concluded that the
proposed intervenor rebutted any presumption that the Government would adequately represent its
interests and reversed the district court`s order denying intervention.*"

The C.`oalition`s interests are directly adverse to at least some interests which Entergy must

balance on behalf of its public utility affiliates and parent the co-owners of White Bluff and

 

~"‘ iam 1303.
-"" at at 1304.

40 lcf. See a[.s'r). Sc)iith Dcikom i'. l,"f)f)elohci'e. 330 F.3d 1014_. 1025 (`8th Cir. 2003)(/)cri'eri.v
patricia presumption rebutted where Corps of Engineers would have to balance multiple interests);
li-"i'ldEarth (i`iirii‘ci'i`rmx v. U.S. Fr)res! Serrice, 573 F.3d 992. 996-997 ("`the governments
representation of the public interest generally cannot be assumed to be identical to the individual
parochial interest of a particular member of the public merely because both entities occupy the
same posture in the litigation. ln litigating on behalf of the general public, the government is
obligated to consider a broad spectrum of views many of which may conflict with the particular
interest of the would-be intervenor: l\/loreover. we have recognized that government policy may
slrift.") (lnternal citations omitted).

[\J
L.».i

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 24 of 32

independence and lintergy`s shareholders Like in il[triixr)lfand l:'bhel¢)htfe Entergy cannot
protect these conflicting interests at the same time in this litigation. For example the Coalition in
its proposed answer to Plaintiffs` Complaint has asserted significant defenses to the Complaint
including lack ofsubject matterjurisdictiort lack ofstanding. the statute of limitations and failure
to exhaust administrative remedies Yet__ Entergy has not even filed a response or answer to the
Plaintiffs` Complaint, much less raise any of these defenses Consequently; Entergy does not

adequately represent the Coalition`s interests

V.
NEITHER 42 U.S.C. § 760-1(B)(l)(B) N()R FED. R. ClV. PROC. 24
PREVF.NTS THE COALITION FROM INTERVEN|NG IN THlS CASE
ln Section l.i;`. of its Opposition (p. 22) the Plaintiffs argue that the Coalition should not
be allowed to intervene because 42 U.S.C. § 7604(b)(_1 )tB) ofthe Clean Air Act does not give the
Coalition a statutory right to intervene in a citizens suit under the circumstances ofthis case Sierra
Club`s argument overlooks the fact that there are two independent bases for intervention as a
matter of`right pursuant to Rule 24. The first prong of Rule 24 requires the C ourt to permit anyone
who “is given an unconditional right to intervene by a federal statute" to intervene f`ed. R. Civ. l).
24(a)(1). llowever_ Rule 24(a)(2) provides an independent basis for intervention as a matter of
right for anyone who "claims an interest relating to the property or transaction that is the subject
of the action. and is so situated that disposing of the action may as a practical matter impair or
impede the movant's ability to protect its interest unless existing parties adequately represent that

interest." ld. § 24(a)[2). lt is pursuant to this second prong of Rule 24 that the Coalition seeks to

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 25 of 32

intervene Accordingly. the Coalition is not required to satisfy the requirements of Rule 24(a)(1 }
to intervene in this case

ln any event. Sierra Club`s generalized assumption that any person who seeks to intervene
in a Clean /\ir Act suit in support of the Defendant"s position intends to "inhibit enforcement" of`
the C lean Air Act does not apply to the Coalition. First. both Uni'lec/ Stcr!e.v it rlfetropr)lr`!rm SI.
Lr)iii‘.v S`en'er Di'sirict_. 569 F.3d 829 (8th Cir. 2009) and Delcrircire l'crl'le_i' (`i`tr`:en.v` (.'oitnt'i`/__)‘r`)i‘
( 'lerm r-li`r i'. (`r)iiiiiionn'ecilili ofPenns,vfrtiiiiti. 674 F.2d 970 (3d Cir. 1982). which Sierra Club cites
in Support of` its argument construe intervention statutes that are not at issue in this case ln
Delmt'rire l'rilfe_i'. the proposed intervenors sought to intervene pursuant to 42 U.S.C. §
7604(b)( 1 )(B). which is inapplicable to this case because this matter was not brought by the El)A
or the State. .S`ee. Delriirare l'rii'lt{i'. 674 F.2d at 972; 42 U.S.C. § 7604(b)(1)(B) (requiring
intervention il` the "Administrator or State has commenced . . . a civil action . . . to require
conrpliance"). Similarly. in rlfe!ropolfrcin Sr. Lr)iii`.s'_. the proposed intervenors sought to intervene
pursuant to 33 U.S.C. § l365(b)(l )(B). a Clean Water Act statute which is even more
distinguishable from this case because (1 ) this matter is not a Clean Water Act case; and (2) the
government is not the plaintiff See, rlrierro. Si. I.oiii'.v. 569 F.3d at 837; 33 U.S.C. § 1365(b)(1)(13)
(requiring intervention ifthe “Administrator or State has commenced . . . a civil or criminal action
. . . to require compliance"). Second. in De/cnrare l'ct.lt'e,i'. the proposed intervenors were state
senators and state representatives who alleged that an order entered almost two years beforehand
had deprived them of their right as legislators to debate and vote on the issues addressed by the
or'der. De/rnrare l'rille,i'. 674 F.2d at 972. 'l`he legislators basis for intervention had nothing to do
with enforcement of the (.`lean Air Act but rather with enforcement of their right to vote. .S`ee. ici'.

Unlike the legislators in Deltnrtire liilley. the Coalition seeks intervention to address issues

l\J
U!

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 26 of 32

important to its members that are directly related to the way the C lean Air Act may be enforced in
this case.

The Clean Air Act`s PSD provisions has five distinct purposes. two of which are “to insure
that economic growth will occur in a manner consistent with thc preservation ofe.\'isting clean air
resources" and "to assure that any decision to permit increased air pollution in any area to which
this section applies is made only after careful evaluation ofall the consequences ofsuch a decision
and after adequate procedural opportunities for informed public participation in the
decisionmaking process." 42 U.S.C. § 7470 (3). (5). The Coalition seeks the ability to bring to
the (.`ourt`s attention the economic impact this case will have on its members. which include
electric consumers that receive power from the White Bluffand lndependence plants. (Doc. 26 at
3-5). l\leither ofthe existing parties to this case represent the interests ol`the Coalition`s members
(Doc. 26 at 5). Accordingly. allowing these members a voice will promote the careful evaluation
of all the allegations of the Complaint as well as the potential consequences of the proposed

not inhibit-the

 

Settlement Agreement. ln this vv'ay. the Coalition`s intervention will facilitate

stated purposes ofthe Clean Air Act.

Vl.
THE COALITlON QUALIFIES FOR PERMISSIVE INTERVENTION.
vl`he standard for permissive intervention is provided by Rule 24(b)` which provides "[on]
timely motion the court may permit anyone to intervene who . . . has a claim or defense that shares
with the main action a common question of law or fact [and] [i]n exercising its discretion. the court

must consider whether the intervention will unduly delay or prejudice the adjudication of the

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 27 of 32

original parties` rights."J" The Coalition has claims and defenses that share common questions of
law or fact with the main action and the Coalition`s intervention will not unduly prejudice or delay

the adjudication o|` the rights ofthe original parties

A. The coalition has claims and defenses that share common questions of law or
fact with the main action.

Since the time that the Coalition filed its l\/lotion to lnterv'ene. the Arkansas Public Service
Commission has granted thc Coalition status as an intervenor in the APSC`s Docket No. 18-079-
U. fn the .-Uarler titan .4])])!1`¢'¢111'014 by the (){fit'e ofAr'kcmsa.s' .-lltorne_t' Generc:! Le.s'l!`e Rut[ec{ge_fi)r
an Inre.s'rt`gc.rlir)n into Entergv .41'/<¢1!1\'¢:.\' Ll.(' `.s' l 'c)lumc:r_t‘ Selllemem ilgreemem .-l_)")"ecting Efec!rit‘
(}enertm'ng !’1¢1:1!5'.43 That docket seeks an investigation into whether the settlement agreement in
this case is prudent. The Coalition will contend that the settlement agreement is not prudent
because of the statute of limitations and other defenses available to Entergy to the claims brought
by the Plaintiffs in this case that additional control technology is required at White Bluff and
lndependence in order to comply with BACT requirements of the Clean Air Act.“` Accordingly.
regardless of whether the Coalition has a right to intervene under FRCP 24(a)(2). the Coalition has
claims and defenses in APSC Docket No. 18-079-U that share common questions of law and fact
with the issues in this case. In addition any future proceeding for rate recovery of the costs of
compliance with any order entered in this case. or to establish the need for additional generation

assets for Entergy or the other White Bluff and lndependence co-owners to replace the lost

 

41 l"`cd. R. Civ. P. 24(b)(_2)(B) and (3).
43 /\ copy of the Al)SC`s Order granting intervention is attached hereto as l;`\. N.

43 'l`hese defenses are asserted by the Coalition in its proposed answer to the l’laintiffs`
Complaint.

27

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 28 of 32

generating capacity of White Bluff and lndependence will involve the prudence of Entergy`s
decision ~ an issue integrally connected to the questions of law and fact raised by the allegations
in the Plaintiffs` Complaint.

Plaintiffs rely on limited Fi`i'e & ('ci.v. (`r)_ v_ Ti`!cin ('r)nirt.remr.v Serr.. lm'.. l\lo. 4110-CV-
2076 C`/\S. 2014 WL 4851801. at *3 (E.D. l\/lo. Sept. 29` 20|4). for the proposition that the
Coalition is not entitled to permissive intervention because it is merely stepping into the shoes of
l"`.ntcrgy to defend the claims in the complaint and is not asserting its own claims or defenses
l-Iovvever. the }"."ltm ease is completely distinguishable from the facts here. ln Timn. the Court
denied intervention stating:

'I`he potential intervenors' personal injury claims against Titan in the
underlying suit are completely distinct from the claims asserted by United I~`ire in
this action against Titan_ In fact. this analysis highlights the fundamental problem
with movants' motion to intervene: movants seek to intervene to step into 'l`itan`s
shoes and defend it against its insurer. United l*`ire` not to assert their own claims
or defenses Ilowever. intervention is for individuals seeking to become a party to
a case, to prosecute their own claims against a de|`endant. or to defend themselves
against the claims of a plaintiff.'- See. e.g.. .-li'n'o¢'cf ('ros.vri)uc/.v. [,.L.(`. r. (}cmu'er
rl/r)imm:'n ('o.. 751 l-".3d 935. 93 7-38 (Sth Cir.2014) (granting intervention where
intervenor City alleged harm in connection with the same conduct set forth in the
petition): l"ed.R.Civ-'.P. 24(c). (ienerall_v'_ intervenors participate on equal footing
with the original parties to the suit. Here. however. movants do not seek to litigate
their substantive claims against `I`itan and seek no adverse ruling against '1`itan.
Quite the opposite movants want to assert 'I`itan's claim against its insurer.
l\/lovants. whose interests are adverse to Titan in the underlying suit. seek to
advocate on behalf of Titan in this declaratory judgment action 'l`his is not an
appropriate use of intervention

Here. unlike the potential intervenors in 'l`itan. the Coalition seeks to assert its own claims and
defenses The C`oa|ition will assert the defenses ofthe statute oflimitations and others to the claims
brought by the Plaintiffs in this case that additional control technology is required at White Bluff
and lndependence in order to comply with BACT requirements of the Clean Air Act. 'I`he

Coalition will assert these claims because ifthe Court grants the relief requested in the Complaint.

28

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 29 of 32

i.e.. imposing BA(."[` requirements on White Bluff and independence the threat of injury to the
Coalition and its members is real. because the costs of those BACT requirements likely will be

recouped from the Coalition`s electric ratepayers through increased electricity costs.44

B. The Cglition’s intervention will not undulv delay or preiudice the adiudication of
thc original parties’ rights.

Allowing the Coalition to intervene will not unduly delay or prejudice the adjudication of
the parties` rights The allegations in the Plaintil`fs` Complaint regarding violations of the BAC'I`
requirements under the Clean Air Act would have to be litigated and adjudicated in any event. No
discovery has yet been done in the case. and in fact. Entergy has not even filed an Answer to the
Plaintiffs` Complaint. Granting the Coalition intervenor status at this early stage of the lawsuit
before the issues have been joined would not undiin delay or prejudice adjudication ofthe parties‘
rights with respect to the claims asserted in the Plaintiffs` Complaint. Moreover` because denial
ofa motion to intervene is immediately appealable denial of the Coalition`s motion to intervene
would unnecessarily prolong the adjudication of the parties` rights

Both Plaintiff and Entergy maintain that granting the Coa|ition will "unnecessarily delay
the carefully planned proposed Settlement if‘igreemerit."45 liowevert as discussed in Section I..
siiprci. these arguments based on the Settlement Agreement are secondary to whether the Coalition

has standing or should be allowed to intervene based on the allegations in the Complaint.

 

44 See Ark. Code Ann. § 23-4-501.

lentergy-" Response in Opposition. p. 11. See ri[.vr), Plaintiffs` Statemcnt in Opposition.
p.33-34.

29

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 30 of 32

C()NCLUSION
When the Coalition`s l\/lotion to intervene is considered based on the allegations in the
1’1aintiffs` Complaint. it is clear that the (.`oalition has standing. and a right to intervene. ’l`he
Coalition also should be granted permissive intervention rl`he Arkansas Affordable i;`nergy
Coa|ition prays that the Court grant its l\/lotion to Intervene.
Respectfully submitted

JACKS()N WALKER L.L.P.
100 C`ongress. Suite 1 100
Austin. 'l‘X 78701

512/ 236-2000

512/ 236-2002 411`a.\'

Mark Walters

inwalters”ri` j w.com

(pro hac vice motion pending)
l\/lichael Nasi

mnasi'”ti`=iw.com

(pro hac vice motion pending
Mark 1-1. Allison

Ark. Bar No. 85001
mallisonfc`_i`l‘ddh.law

Randall 1.. Bynum

Ark. Bar No. 89194

i‘bv ntimi’rt`:ddh. law

DOVER DIXON HORNE PI‘I,(.`
Suite 3700

425 West Capitol Av'enue
Little Rock. AR 72201

(501) 375-9151

(501) 375-6484

/\Vl"l`(')RNF.YS l"OR ARKANSAS
AFFORD/\BLE ENl`;RGY
COAL[TI(_)N

By: `7/'/1-/¢ v\l. ,/rCc\;__,

 

Case 4:18-cV-00854-KGB Document 42 Filed 01/22/19 Page 31 of 32

CERTIFICA`I`E OF SERVICE

I hereby certify that on January 22. 2019. l filed the foregoing with the Clerk ofthe
Court. which shall send notification of such filing using the Cl\/l/ECF system to the following
persons registered to receive such notice:

Richard H. l\/Iays. Esq.
Wll.LIAl\/IS & AND];`RSON PI-C`
1 1 1 Center Street` Suite 2200
Little Rock, AR 72201
rmav's/c'i`?:williamsanderson.com

George E. llays, Esq.

I’. O. Box 843

Bellevue, WA 98009
georeehavs'ti`mindspring.com

Naomi Kim Melver
P. O. Box 25
Greenbank. W/-\ 98253

nmel ver/d gmail.com

John Peiserich. Esq.

G. Alan Perkins_. Est\.

Micah L. Goodwin. Esq.

PPGl\/IR l_.aw. PLLC

101 l\/Iorgan Keegan Drive. Suite A
Little Rock. AR 72202

jolini’tisppgmrlaw.com
alan-"til.ppemrlaw.com
micah/ci`;ppgmr!aw.com

Timothy K. Webster, Esq_
Sidley Austin L.L.P.

1501 K Streett N.W.
Washington. DC 20005
twebsteri?i?sidlev.com

Debia J. .lezouitr Esq.

Baker Botts L.l..P.

1299 Pennsylvania Av'e. N.W.
Washington, DC 20004
Debra.jezouitfthakerbotts.com

31

Case 4:18-cV-00854-KGB Document 42

Kimberley Bennett. l-isq.
Energy Services. LLC

425 West Capitol Avenue
Suite 281:1

Little Rock. Arkansas 72201
Kbenne3/r??entergv.eom

Susan l\/largaret l"loyd. Esq
l_",ntergy Serviees. LLC

639 Loyola Avenue. 22“" Floor
New Orleans. LA 70113
sflov'dtt_i":entergv.eom

 

Sarah 'l`acker. Esq.

Senior Assistant Attorney-' General
Arkansas Attorney General`s ()l`fice
323 Center Street. Suite 200

hittle Rock. /\R 72201
Sarah.'l`acker="d /\rkansas/\G.gov

 

'v.,.)

l\)

Filed 01/22/19 Page 32 of 32

W/o~r st 4&;2

 

